Title: IV. From George Washington to Vice Admiral d’Estaing, 4 October 1779
From: Washington, George
To: Estaing, Charles-Hector Théodat, comte d’


          
            Sir
            West point 4th October 1779
          
          On receiving advice that your Excellency had been seen in a latitude, which indicated your approach to our Coasts, and supposing it possible you might direct your course this way, I did myself the honor to write you a Letter on the 13th of September and stationed an Officer in Monmouth County to meet you with it, on your arrival at the Hook. In that Letter I explained the situation and force of the Enemy, and took the liberty to propose some preliminary movements, on which the successive operations would materially depend. In the uncertainty of your coming and having little more than conjecture on which to found an expectation of it, these were all the measures I was then authorised to take. But I have just received dispatches from Congress, acquainting me with your arrival at Georgia, and of your intention after accomplishing your object to proceed this way. I have in consequence called upon the neighbouring States for a reinforcement of Militia, and am taking every other measure in my power, to prepare for a co-operation, with all the dispatch and vigor our circumstances will permit.
          I beg leave to inclose a Copy of the above mentioned letter, and the substance of the intelligence since recieved. Your Excellency will observe, that only Two detachments of Troops have sailed from New York—One consisting of three German and one British Regiment for Hallifax or Quebec—and the Other, composed of the Grenadiers, Light Infantry and One British Regiment supposed to be destined to the Southern States. I have not receive⟨d⟩ any account of the debarkation of the Hallifax detachment—and I believe it has prosecuted it’s Voyage: One of the Transports has been taken and carried into philadelphia, with 160 Men on board. She reports Hallifax to have

been her destination. I have reason to believe from some information recently obtained, that the latter detachment has returned; these however are not altogether authentic, but I am the more inclined to give them credit, as I think it probable they were bound to South Carolina, and in thier way may have heard of your Excellency’s arrival in that Quarter, which would naturally occasion their return to New York.
          The Enemy’s force in New York and its dependencies, supposing the return of the above detachment, I now estimate at Fourteen thousand. Their fleet consists of the Russel of 74—the Europa of 64—the Renown of 50—the Roebuck of 44 and a few smaller Frigates. Your Excellency will perceive that their affairs are in a fluctuating State, and therefore many changes may have taken place since my last advices.
          From the advanced season of the year every instant of time is infinitely precious, and must be even more so to your Excellency than to us. This makes it to be lamented, that it had not been possible, to preconcert a plan before your arrival. The force under your command and the time you can devote to this business, are essential points in determining what can with propriety be undertaken, and the first steps will be of great consequence to all the succeeding ones. To enable you the better to regulate your own movements—I shall expose to you our prospects and the different plans which present themselves to me with the obstacles attending each.
          New York is the first and Capital object upon which every other is dependant. The loss of the Army and Fleet there, would be one of the severest blows the English Nation could experience. Rhode Island would fall of course. But your Excellency will be sensible that the reduction of fourteen thousand Men concentered upon a small Island, with the assistance of Fortifications, is an enterprize of no inconsiderable difficulty, and requires a vigorous exertion of our resources in conjunction with your force, to give it a sufficient probability of success. Not less than 30,000 Men will in my opinion be adequate to the operation, and we cannot collect the numbers necessary on our part, in addition to what we have already in the field in less than three Weeks from this time. The interval between your arrival and that period, must for the most part be spent in a state of inactivity on your side, unless you judge it proper to direct your attention to an attempt upon Rhode Island.
          The knowledge you have of this place will enable you better than me, to decide on the eligibility of this project. The Garrison there is respectable and as I am informed, secured by a chain of redoubts

and retrenchments from one flank of the Island to the other, which would be exceedingly formidable to an assault. The town however may be burnt and with it the Enemy’s magazines, which it is probable, would speedily reduce them to a surrender. Your Excellency is a better judge than I am of the time which would be exhausted in this enterprize; but I should imagine it might require at least four Weeks for it’s accomplishment. If you should think it proper to pursue this plan; we have a body of two thousand troops now ready at Rhode Island, and can march thither any additional number you deem necessary for a co-operation. But in order to [do] this, I must request you will give me previous notice of your intention.
          Success in this attempt would be favourable to our ulterior operations against New York; but a failure would be attended with the reverse, as it would damp the spirits of the Country and diminish its exertions: Another inconvenience would attend it, which is, that without a division of your force to continue the blockade of New York, the fleet now there would make it’s escape. Indeed in any plan, a division of your force will be indispensible; Rhode Island and the Sound must be blockaded, otherwise the garrison there will form a junction with the main body at New York, which would be so great an accession of force, as would render the success of our operations improbable; and the Frigates and smaller vessels may find a passage through the sound—and elude your Excellency in that way: But the difference is this: In the latter case two or three fifty Gun Ships and as many Frigates will answer the purpose; in the former, some of your Ships of the line must be left at New York to have a superiority to the two that are there, aided by the Frigates. In case of the attempt upon Rhode Island, the only expedient to avoid a division of your Ships of the line, will be to remain with the whole at New York, and send your Troops round under the protection of your frigates. Your Excellency is the best judge with what propriety a movement of this kind can be hazarded.
          In either event it appears to me advisable, that you should first enter the bay of New York with a part at least of your fleet—and as suddenly as possible, to intercept the Troops on Staten Island and the Garrisons up the River, as the capture of these will materially facilitate the reduction of the remaining force; and I take the liberty strongly to recommend, that a proper detachment may without loss of time be made to block up the sound, and the port of Rhode Island. I have taken measures for furnishing you with pilots, one of them accompanies this Letter; but I have directed three or four to be stationed with Major Lee at Monmouth to put off to your Excellency on your

first appearance. Among these is one, who is acquainted with the navigation of the North River in it’s present state, and will be able to take up the Frigates, which I had the honor to request might proceed into Haverstraw bay—I have written to Congress to recommend the assembling all our Frigates and armed Vessels, to act in conjunction with the fleet under your command.
          With candor and freedom I have exposed to Your Excellency my sentiments and expectations: and I entreat you will honor me with a similar communication of your views and intentions. Nothing will give me greater pleasure than to concur with these to the utmost of our ability.
          I have not concealed the difficulties in the way of a co-operation because I thought it my duty fully to apprise you of them; I am persuaded you will ascribe what I have said to the proper motive, and to that caution, which ought always to influence enterprises, pregnant with such interesting consequence⟨s⟩—You will not impute them to an unwillingness to exert the resources of the country or to a distrust of the event; for I assure Your Excellency, I feel the importance of this generous and seasonable succour; and have the highest hopes of it’s utility to the common cause—and a termination glorious to the allied Arms. I rejoice in the opportunity it affords—nor is the prospect of acting in immediate conjunction with Your Excellency, one of the least flattering circumstances. I shall with the greatest alacrity concur in the execution of any plan, which shall be thought advancive of the interest and glory of the two nations, and may add to the laurels you have already reaped, in so distinguished a manner. I hope soon to have the pleasure of assuring you personally, of those sentiments of respectful attachment, with which I have the honor to be Your Excellency’s Most Obedient & Most Hble servant
          
            Go: Washington
          
          
            P.S. Mr Holker soon after Your Excellency left Boston communicated to me your desire to have the navigation of Hell Gate ascertained. I have taken the greatest pains to answer your views and the result of my inquiries is, that never more than a Fifty Gun Ship has gone through that passage—and this with difficulty and hazard. A larger Ship it is believed could not pass. The reasons are not a want of depth of Water, but the extreme narrowness of the Channel, the rapidity of the current—whirlpools & rocks. The least misteerage will precipitate the Vessel on the banks and shoals on either side; and the power which the current and whirlpools have upon larger Vessels, would make it almost impossible to keep them in their proper course. The only time this passage is practicable for Ships of any burthen, is at the height of flood tide.
            
            I have since writing the foregoing learnt, that the Renown of 50 Guns and not the Raisonable of 64, convoy⟨ed⟩ the Detachment to Hallifax. We may therefore suppose that the Raisonnable is in the harbour of New York.
          
        